Case 2:12-cr-00237-JCC Document 1206-1 Filed 07/17/20 Page 1 of 2




                  EXHIBIT 1
                Case 2:12-cr-00237-JCC Document 1206-1 Filed 07/17/20 Page 2 of 2


Amy Strickling

From:                              SHE/Exec Assistant~ <she/execassistant~@bop.gov>
Sent:                              Thursday, June 11, 2020 10:04 AM
To:                                Brandy Alfred
Subject:                           Re: Attn: Warden Salazar/Compassion Release Herman Roche 42521086



Your request has been forwarded to the appropriate staff

>>> Brandy Alfred                                6/11/2020 9:35 AM >>>
To: Warden Salazar
RE: compassionate release

My name is Herman Roche' and i am currently beung housed in F.C.I. sheridan, unit b1. I am writing to you to formerly
request consideration for eligiblity under the first step act 2018 compassionate release due to both extraordinary and
compelling circumstances.. June 13th 2016 i had a heart attack on the basketball court, and was brought back to life.
Taken to the hospist and rushed to emergency surgery to have two stents put in. Dec. 6th 2019 i had another heart
attack taken off blood thinner medication and almost died a second time.. Do to my age, race and under lined health
conditions i fear the adverse effects of contracting covid-19 while incarcerated will have on my immeadiate health. Also
since the lock down from the covid pandemic i have not been taking to the outside doctor for my follow up
appointments with the cardiologist which has me concerned because i have been experiencing chest pain. The following
is list of the medications i take on a daily basis to deal with my heart issue:

: blood thinner pill once daily
: cholestorol pill once daily
: blood pressure pill once daily
: aspirin pill once daily

I have a fiance waiting on me and five wonderful children that have been by my side the last 8 years of my incarcaration.I
plan on living with Emily Hale who is the grandmother of two of my children and has been a constant support

                     seattle wa,98178. I also plan to get on the family medical insurance plan to tend to my medical needs
until i can get a job and get my own.

Since being incarcerated i have completed the 40 hour drug education class. and i'm currently enrolled in the residential
drug abuse program right now. I've taken several classes like money smart, job readiness, and will enroll in truck driving
school upon my release to obtain my commercial driver's license. so i can have a viable trade doing something i enjoy. I
would like to take this time to thank you for you assistance and consideration in dealing with this matter.

Sincerely, Mr. Herman Roche'




                                                             1
